DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.
 
DETAILED ACTION
	Claims 42, 43, 51, 52, and 62-65 are pending and under consideration as drawn to the species of a gene as CD36 and the treatment as an inhibitor antibody specific for the gene as set forth in the election filed September 9, 2020.

Rejections Maintained/Modified
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 42, 43, 51, 52, and 62-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims, as drawn to the elected species, are drawn to the administration of an inhibitory antibody specific to CD36 for the treatment and/or prevention of breast cancer. Neither the specification not the claims limit the inhibitory antibody specific to CD36.  Thus the claims are drawn to administering a large genus of inhibitory antibodies specific to CD36 for the treatment and/or prevention of breast cancer.
	The specification teaches the expression of CD36 gene is significantly correlated with c-MAF expression (Table 1). However, the specification does not disclose any information on the inhibitory antibody specific to CD36, or treating and/or preventing breast cancer metastasis in a subject by administering a CD36 inhibitory antibody. 
	Vas-Gath, Inc. v" Mahurkar, 19 USPQ2d 1111, makes clear that "to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed".
"[T]he purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of 
Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 
2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Gath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04
	"[A] sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 
'visualize or recognize' the members of the genus." Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A "representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutsch and GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number" of species.
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen. Accordingly, the instant claims have been evaluated in view of that guidance.

MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The specification discloses no inhibitory antibody specific to CD36. The art of record teaches inhibitory antibodies specific to CD36 Cabon (Cabon et al. US 2012/0195890) and Berre (Berre et al., IDS 04/28/2021). The rejected claims broadly encompass any CD36 inhibitory antibody, thus, the genus of antibody is vast. Applicants have not established any reasonable the instant specification and art of record do not describe sufficient representative examples to support the full scope of the claims. Given the well-known high level of polymorphism of antibody CDR or variable region sequences and structure, the skilled artisan would not have been in possession of the vast repertoire of CD36 inhibitory antibodies encompassed by the claimed invention. One could not reasonably or predictably extrapolate the structure of the a few antibodies disclosed in the art of record for each epitope to the structure of any and all CD36 antibodies that specifically inhibits the expression of CD36. Therefore one ordinary skilled in the art could not readily envision members of the broadly claimed antibody genus.
Given the lack of sufficient representative examples to support the full scope of the claimed antibodies and those used in the claimed methods, and lack of reasonable structure-function correlation with regards to the unknown sequences in the variable domains or CDRs that provide specific binding function to each epitope sequence, the present claims lack adequate written description.

Besides CD36 antibodies, the rejected claims also encompass “an agent capable of inhibiting the expression of the gene or the activity of the expression product of the gene whose expression level is increased in response to an increase in level of c-MAF expression, where in the gene whose expression level is increased in response to an increase in the level of expression of c-MAF is CD36”. As evidenced by claim 43, the agent of capable of inhibiting the expression The claims even encompass any agent targeting to genes involved in regulating expression of CD36, i.e. c-MAF inhibitory agents. Therefore, under BRI, an agent capable of inhibiting the expression of CD36 or the activity of CD36 would encompass any cytotoxic agent which kills cells or inhibits transcription or translation process in cells. Thus, the genus encompasses enormous number of agents. The specification only generally describe various methods to inhibit a gene, e.g. antisense oligonucleotide, RNAi, ribozyme…. However, the specification does not teach any specific agent which can inhibit expression or activity of CD36 and has therapeutic activity for treating and/or preventing breast cancer metastasis.
These compounds vary significantly, have different structures and physical/chemical properties, function through different mechanisms, have different administration methods, and aim to different targets. These claims lack written description because the specification lacks a representative number of species that satisfies the entirety of the genus.
Firstly, to satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Gath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention"); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) ("the description must clearly 
Specifically, with regard to “an agent capable of inhibiting the expression of the gene or the activity of the expression product of the gene whose expression level is increased in response to an increase in level of c-MAF expression, where in the gene whose expression level is increased in response to an increase in the level of expression of c-MAF is CD36”:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that " ... a generic claim may define the boundaries of a vast genus of chemical compounds ... the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus". See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics. i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can "visualize or recognize" the members of the genus (Emphasis added). Regents 
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
However, in view of the above, the specification does not provide adequate written description of these inhibitors. Specifically, Applicant fails to disclose any specific RNAi agent, any specific antisense oligonucleotide, any specific ribozyme, any inhibitor antibody, any dominant-negative variant, any inhibitory peptide, any specific siRNA, or any specific DNA enzyme, which can inhibit expression or activity of CD36 and has therapeutic activity to breast cancer metastasis. 
, these claims encompass agents inhibiting/enhancing known or unknown targets (not only c-MAF), which regulate expression and activity of CD36. However, the specification does not teach any such agent. Even for c-MAF, the specification only teaches the expression of CD36 gene is positively correlated with c-MAF expression (Table 1). The specification also discloses various inhibitors to expression or activity of c-MAF. However, the specification does not show that inhibiting c-MAF expression or activity by a c-MAF inhibitor can inhibit the expression or activity of CD36 or therapeutic activity of c-MAF inhibitor is through inhibiting expression or activity of CD36.
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional characteristics, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002).
The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent...‘is not a reward for the search, but compensation for its successful conclusion.’ ... For that reason, the written description requirement prohibits a patentee from ‘leaving it to the ... industry to complete an unfinished invention.’” (citations omitted)).
Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai
Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent
Applications under the 35 USC §112 paragraph 1, "Revision 1" of Written Description
Requirement (66 FR 1099-1111, March 25, 2008) state, "[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention (Id. At 1104). Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the
Applicant described distinguishing identifying characteristics sufficient to show that
Applicant were in possession of the claimed invention at the time the application was filed.
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Response to Arguments
For the WRITTEN DESCRIPTION rejection of claims 42, 43, 51, 52, and 62-65 under 35 U.S.C. 112(a), Applicant argues:

    PNG
    media_image1.png
    258
    652
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    206
    652
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    240
    650
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    463
    651
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    165
    654
    media_image5.png
    Greyscale

Applicant’s arguments have been considered, but have not been found persuasive. It’s acknowledged that the claims are drawn to a method of treating and/or preventing breast cancer metastasis; CD36 plays a role in cancer metastasis, and CD36 can be a target for cancer treatment. However, as set forth above, the claims encompass all CD36 inhibitory antibodies, known or yet to be discovered. For an ordinary skilled in the art to practice the claimed invention, he/she need to be able to visualize/recognize the antibody with desired properties, i.e. Without providing specific structure (e.g. complete CDRs) of such antibody, one of skill in the art can’t "visualize or recognize" the members of the genus which can be used for the treatment method. Therefore, although the claims are method claims rather than composition claims, the specific antibody structure providing desired antibody properties is critical for the claimed invention. Although applicant may argue that one of skilled in the art can screen for such antibody, however, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. Further, The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, Enzo, 323 F.3d at 969 stated that  
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.
In the instant case, the antibody is defined by function (capable of inhibiting expression or activity of CD36). A definition by function does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is. The specification fails to provide any structural features coupled to the claimed functional characteristics. Given the unpredictability in protein structure and/or function, therefore, one of skilled in the art would not be able to envisage the genus of antibodies encompassed by the claim. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed anti-CD36 antibody.
Applicant further argues:

    PNG
    media_image6.png
    131
    654
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    168
    649
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    461
    650
    media_image8.png
    Greyscale

Applicant’s arguments have been considered, but have not been found persuasive. Applicant cited the Falkner case as analog to the instant application. As referenced by Applicant: known DNA structures…would serve no goal of the written description requirement,” and “forced recitation of known sequences in patent disclosure would only add unnecessary bulk to the specification.” However, the issue here is that the structure or amino acid sequences of the claimed antibody is unknown, except a few in the art of record. As set forth above, the function definition of the CD36 antibody would not provide any structure information, e.g. structure of complete CDR sequences. As set forth above, an ordinary skilled in the art would not be able to “visualize and recognize” an antibody with claimed properties.
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 42-43, 51-52 and 62-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cabon (Cabon et al. US 2012/0195890 A1, Publication Date: 2012-08-02), and further in view of Gomis (Gomis Cabre et al., AU2011311452, Publication Date: 2012-04-12), Clezardin (Clezardin et al., Cancer Research 1993 (53) 1421-1430, Publication Date: 1993-03-15) and Scott (Scott et al., Nature Review Cancer, 12, 278-287, Publication Date: 2012-April).
The instant claims is drawn to a method for the treatment and/or prevention of breast cancer metastasis in a subject comprising (i) quantifying an expression level of c-MAF and a gene whose expression level is increased in response to an increase in the level of expression of c-MAF in breast cancer tumor sample of the subject, (ii) determining that the subject has an increased expression level of c-MAF and of the gene whose expression level is increased in response to an increase in the level of expression of c-MAF, (iii) administering to the subject an agent capable of inhibiting the expression of the gene or the activity of the expression product of the gene whose expression level is increased in response to an increase in the level of c-MAF expression, e.g. an inhibitory antibody specific to CD36 (the elected species), and wherein the 
Cabon teaches that the scavenger receptor CD36 binds to thrombospondin-1 (TSP1), and mediate the biological activity of TSP1 protein (para [0005], para [0030]). 
Cabon teaches that although inhibition of TSP1 in tumors does increase blood vessels density, TSP1 inhibition results in a strong antitumoral effect (paragraphs [0012]-[0023]). 
Cabon teaches that TSP1 antibodies, which inhibit its binding of TSP1 to CD36, impair the migration of tumor cells. (Example 2, Fig 1L)
Cabon teaches that silencing of CD36 through siRNA approach also strongly reduces migration of tumor cells (Example 2, Fig 1K).
Cabon teaches a method for the prevention or the treatment of primary tumor or invasive or metastatic tumors by administering an inhibitor which inhibits the expression or activity the TSP1 protein, or a protein that mediates the activity of TSP1 including CD36 (Claims 1-2, Claim 8). The treatment method can be used for various solid tumor, including breast tumor (para [0114], claim 6).
Cabon further teaches the inhibitor of protein activity can be an antibody against TSP1 protein or one protein controlling or mediating the activity of TSP1, such as CD36 (para [0116]).
Cabon teaches treat or prevent human pathologies, such as tumors ([0002]).
Cabon does not teach about steps: (i) quantifying an expression level of c-MAF and a gene whose expression level is increased in response to an increase in the level of expression of c-MAF in breast cancer tumor sample of the subject, (ii) determining that the subject has an increased expression level of c-MAF and of the gene whose expression level is increased in response to an increase in the level of expression of c-MAF,that CD36 expression is modulated 
Gomis teaches the association of c-MAF expression levels with breast cancer metastasis risk in a subject (Page 5, lines 10-13), specifically the role of the c-MAF gene in ER+ breast cancer metastasis has been validated (Page 5, line 20 – Page 6, line 25). Gomis teaches the metastasis to bone is an osteolytic bone metastasis (Page 22, line 25-27)
Gomis teaches MCF7 ER+ breast cancer cells overexpressing short or long isoform of c-MAF transcripts (Fig. 4, Page 12, para. 1).
Gomis teaches c-MAF expression levels is also increased in metastasis from ER+ and ER- tumors. (Page 6, lines 3-4). Gomis teaches that c-MAF was increased in ER+ breast cancer cells and its variation in expression levels predict the recurrence of primary ER+ breast cancer in bone metastasis.  See Example 1 and Figure 1. Patients suffering ER- breast cancer which has already metastasized to the bone and in which where are elevated c-MAF levels many particularly benefit from therapies aimed at c-MAF pathway (Page 26, lines 20-30).
Gomis further teaches an in method of treating and/or preventing and treating bone metastasis from breast cancer comprising administering a c-MAF inhibitory agent to a subject with breast cancer (Page 8, lines 3-8, claim 12).
Clezardin teaches that CD36 is selectively expressed in secretory epithelial cells. Importantly, CD36 and TSP1 are co-distributed in a subpopulation (30-40%) of invasive lobular carcinoma cells (Results: Breast Carcinomas, Table 2 and Discussion).
Clezardin teaches that CD36 is not detected in normal breast Tissue.  See p.1425-Normal Breast Tissue and Table 1.  Thus, CD36 has altered expression in breast cancer. 

Scott teaches that the fundamental basis of antibody-based therapy of tumors dates back to the observations of antigen expression by tumor cells (page 278, col. 1).
Scott teaches that predictive biomarkers have been used for optimal patient selection and in regulatory and funding approval (page 281-282 bridging paragraph).
Given that the inhibitory anti-CD36 antibody can be used for the prevention or the treatment primary tumor or invasive or metastatic tumors, such as breast cancer (Coban), CD36 is increased in breast cancer compared to normal tissues, and c-MAF is a good marker for ER+, and overexpressed in bone metastasis in breast cancer (Gomis), it would have been obvious to one of ordinarily skilled in the art at the time the invention was made to measure c-MAF expression in a subject to identify the patient with metastatic breast cancer, and to use an inhibitory CD36 antibody to treat/prevent breast cancer metastasis in a human patient with increased levels of CD36 and c-MAF expression, including ER+ or bone metastasis, because targeting CD36 might be specially beneficial to these patients: 1) CD36 is important for migration of cancer cells (Cabon, Example 2, Fig 1L); 2) CD36 is expressed in subpopulations of invasive lobular breast cancer cells (Clezardin, Results and Table 2) and not normal breast tissue, and Gomis teaches c-MAF expression levels is also increased in bone metastasis from ER+ tumors  and c-MAF is a good marker for ER+ bone metastasis in breast cancer. To use an immunotherapy target CD36, it would be obvious for the person skilled in the art to check expression of CD36, and find patients with increased expression level of CD36 in order to find the optimal patient population, as recognized by Scott.  From the teachings of the references, it 

Response to Arguments
For the rejection of claims 42-43, 51-52 and 62-65 under 35 U.S.C. 103(a) applicant argues:

    PNG
    media_image9.png
    330
    656
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    54
    646
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    202
    650
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    166
    649
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    240
    652
    media_image13.png
    Greyscale

Applicant’s arguments have been considered, but have not been found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, as set forth above and in previous office action filed June 21, 2021, it would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to combine teaching of Cabon, Gomis and Clezardin to treat breast cancer with increased levels of CD36 and c-MAF expression, including ER+ or bone metastasis. Gomis teaches that c-MAF was increased in ER+ breast cancer cells and its variation in expression levels predict the recurrence of primary ER+ breast cancer in bone metastasis. Gomis also teaches the association of c-MAF expression levels with breast cancer metastasis risk in a subject (Page 5, lines 10-13). Therefore, it would have 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642